I concur in the judgment reached by the court, but write separately to express my concern with the result of this decision and future decisions involving R.C. 2903.04(B). Walter Szefcyk was found to have caused the death of Philip Lichtscien — a sixty-six-year-old husband, father, and grandfather — as a direct result of recklessly operating his vehicle, a minor misdemeanor.
Relying on the Supreme Court of Ohio's "clear and unambiguous directive" in the syllabus of State v. Collins (1993), 67 Ohio St.3d 115,  616 N.E.2d 224, the court today reaches the only result permitted by law. Although our decision may be proper in terms of the black letter law, it is by no means proper in terms of justice. While I am aware that inequities occur all too often in our legal system, it is critical that they be carefully scrutinized to prevent them from recurring.
Our criminal justice system requires a necessary criminal intent, mens rea, before a person may be found guilty of a criminal offense. The exceptions to this doctrine are strict liability offenses, such as traffic violations. The court inCollins recognized that the General Assembly felt some traffic offenses were more serious and, therefore, should be punished more harshly. Id. at 117, 616 N.E.2d at 225. The court appears to have heavily relied on the logic of Judge Cacioppo's dissenting opinion in State v. Montecalvo (Sept. 5, 1990), Lorain App. No. 89CA004653, unreported, 1990 WL 129245, in which she stated that there is no reason for inflicting manslaughter punishment on one who unintentionally kills another simply because he committed a traffic violation. See Collins,67 Ohio St.3d at 117, 616 N.E.2d at 225, quoting Montecalvo, unreported, at 13-14 (Cacioppo, J., dissenting). Judge Cacioppo also stated that "[i]f the bad result which happens is actually intended, or if it is recklessly produced (especially by one conscious of the risk), it does not seem too harsh to make the severity of his punishment dependent somewhat on the actual result, however accidental." Id. at 10, quoting LaFave  Scott, Criminal Law (2 Ed. 1986) 683, Section 7.13.
The court concluded that a strict liability traffic offense should not give rise to involuntary manslaughter. Collins,67 Ohio St. 3d at 117, 616 N.E.2d at 225. Involuntary manslaughter ordinarily requires, at a minimum, a reckless mens *Page 125 rea. Unfortunately, in my view, the court lumped all minor misdemeanors together without analyzing the mens rea required for each of the minor misdemeanor offenses. In particular, the court's broad syllabus language precluded the use of reckless operation, which requires proof of a reckless mens rea, as a predicate offense for involuntary manslaughter.
The General Assembly reacted by amending R.C. 2903.04(B) to include all minor misdemeanors. Although the amended version of the statute was not involved in this appeal, I feel compelled to express my concern over the effect of the amendment. The amendment is again inconsistent with our criminal justice system, which punishes those who possess a higher degree of criminal culpability with more severe punishment.
The General Assembly has now effectively abolished the use of R.C. 2903.07, the vehicular homicide statute. Strict liability offenses now give rise to potential punishment for a third degree felony, which carries a punishment of three to ten years, under the amended involuntary manslaughter statute. There appears to be no reason for the state to choose to charge a vehicular homicide offense, which requires proof of mens rea,
when, under the same fact pattern, it could charge involuntary manslaughter, which does not require proof of any mens rea if based upon a strict liability offense.
I believe the proper analysis would look not only at whether the defendant had committed a minor misdemeanor, but also at whether the defendant acted with a culpable mental state. By looking at both factors, we would be able to distinguish cases such as Collins and Montecalvo, in which the defendants acted with no culpability, from the case sub judice, in which the defendant acted recklessly. Accordingly, I would urge the General Assembly to carefully reconsider its recent revisions to R.C. 2903.04(B) and amend the statute to require a finding of culpability before convicting a defendant of involuntary manslaughter based on a minor misdemeanor. *Page 126